Citation Nr: 1705714	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-20 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right foot prior to August 10, 2015.

5.  Entitlement to a disability rating in excess of 30 percent for DJD of the right foot since August 10, 2015.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1966 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Board remanded the appeal for further development.

In May 2016, the RO granted an increased 30 percent disability rating for the Veteran's right foot disability, effective from August 10, 2015.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claim has been recharacterized to reflect the staged rating assigned.

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Since the issuance of the September 2016 supplemental statement of the case (SSOC), additional evidence has been associated with the record.  However, in May 2013, the Veteran waived his right to have such evidence reviewed in the first instance by the RO. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder is related to his service-connected DJD of the right foot.

2.  The Veteran's respiratory disorder is related to service.

3.  The Veteran's back disorder is related to his service-connected DJD of the right foot.

4.  Prior to August 10, 2015, DJD of the right foot did not exhibit symptoms productive of moderately severe impairment.

5. Since August 10, 2015, DJD of the right foot has not been manifested by actual loss of use of the foot.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for the establishment of service connection for a respiratory disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for the establishment of service connection for a back disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2016).

4.  Prior to August 10, 2015, the criteria for a rating in excess of 10 percent for DJD of the right foot were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 5284 (2016).

5.  Since August 10, 2015, the criteria for a rating in excess of 30 percent for DJD of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.27, 4.71a, Diagnostic Code (DC) 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

	Acquired Psychiatric Disorder

The Veteran has current generalized anxiety disorder, depressive disorder (dysthymia), and PTSD, documented in September 2010 and October 2015 private medical reports.  While on VA examination in August 2015 the examiner determined there was no psychiatric diagnosis, the United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

On the Veteran's December 1962 entrance examination, no psychiatric abnormalities were found, and the Veteran voiced no complaints in this regard on the accompanying Report of Medical History. As discussed by the Board in the February 2015 remand, his service treatment records (STRs) do not show complaints, diagnoses, or treatment pertaining to a psychiatric disorder.  His separation examination and accompanying Report of Medical History revealed no psychiatric abnormalities.

On the matter of nexus, the record contains only positive opinions.  In September 2010, a private chiropractor, Dr. Y., provided a general report on a number of medical conditions.  The report also included a statement that the Veteran's PTSD was likely directly and causally related to his military service.
In a September 2010 private psychiatric report of Dr. A., the Veteran was diagnosed with generalized anxiety disorder and depressive disorder not otherwise specified.  Dr. A. did not discuss the etiology of the disorders.

In August 2015, the Veteran underwent a VA psychiatric examination.  The examiner did not provide a nexus opinion due to the fact that she found no current psychiatric diagnosis.

In October 2015, the Veteran underwent a private psychological examination with Dr. C.  Dr. C. stated he reviewed the entire claims file and administered diagnostic tests, in addition to examining the Veteran.  In the report, he provided an extensive discussion of the Veteran's psychosocial history, educational history, employment history, substance use, legal history, trauma history, medical history, and mental health history.  At the conclusion of the report, he opined that the Veteran's PTSD was related to events during military service.  He further opined that both the PTSD and depressive disorder were more likely than not the direct result of the Veteran's service-connected right foot disability.  The Veteran identified foot pain as a triggering mechanism for PTSD symptoms, and identified his chronic foot pain as the source of his hopelessness.  Dr. C. noted that as his foot pain had increased over time, his emotional state had deteriorated and his difficulties with depression, irritability, fatigue, lack of motivation, and distrust had increased.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to secondary service connection for his acquired psychiatric disorder, as caused by the service-connected right foot disability.  

There is no evidence to the contrary of Dr. C.'s October 2015 report on the matter of secondary service connection.  The August 2015 VA examination report does not constitute evidence against the claim as the examiner did not provide any opinion on etiology.  While the record also contains positive opinions on the matter of direct service connection, the September 2010 chiropractor's opinion was unsupported by a rationale, and Dr. C.'s opinion was not founded on a corroborated stressor or in-service event.  Nonetheless, an award of secondary service connection based on causation is no less favorable than one based on direct service connection.

The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The October 2015 report is adequate for the purposes of adjudication.  The examiner based his conclusion on a review of the entire claims file, diagnostic testing results, and a clinical examination of the Veteran.  He provided a rationale for his conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In sum, the evidence is at least in equipoise in showing that the Veteran has an acquired psychiatric disorder attributable to his service-connected right foot disability.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  

On a final note, VA is precluded from differentiating between the symptoms of the Veteran's service-connected psychiatric disorder and those of any other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, while there is some conflict as to the Veteran's exact diagnosis, the evidence does not differentiate symptoms attributable to the Veteran's anxiety disorder, depressive disorder, or PTSD.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected disability for rating purposes.  See Mittleider, 11 Vet. App. at 182.

      Respiratory Disorder
      
There is no dispute that the Veteran has current respiratory disorders, including chronic obstructive pulmonary disease (COPD) and asthma, documented on VA examination in August 2015 and in a December 2016 private medical report.  
On entry into service, no abnormalities pertaining to the lungs or chest were found, and the Veteran reported no pertinent complaints on the Report of Medical History.  However, STRs show a diagnosis of bronchitis in January 1962, and bronchitis and bronchopneumonia in January 1963.  Further, as discussed by the Board in the February 2015 remand, he reports that he was exposed to asbestos during service when he worked on boiler room pipes, and his service records show that his military occupational specialty was Shipfitter Metalsmith.  As such, the Board found the Veteran was likely exposed to asbestos during service.

On the matter of nexus, the record contains conflicting opinions.  On VA examination in May 2010, the examiner determined there was no current respiratory disorder, and as such, there was no chronic pulmonary condition related to asbestos exposure.

In September 2010, the Veteran's chiropractor noted the Veteran's report of asthmatic symptoms in service.  He opined that the current asthma and COPD were more likely than not related to breathing air contaminated with asbestos particulate matter during service.  He noted the Veteran had not smoked since 1971.

On VA examination in August 2015, the examiner diagnosed the Veteran with asthma and COPD based on clinical examination, pulmonary function testing, and x-rays.  He noted the Veteran's report of coughing and wheezing during service, requiring bronchodilators, which he continued to use at present.  The asthma had progressed to COPD, with symptom occasionally relieved by an inhaler.  Based on the examination and review of the claims file, the examiner opined that the Veteran's respiratory conditions were at least as likely as not related to service.  He opined that the breathing problems documented during service had progressed to the current COPD, despite the fact that the Veteran stopped smoking in 1971.

In a February 2016 addendum opinion, another VA examiner reviewed the file and noted the Veteran was treated for bronchitis in 1963.  He opined, however, that there was no current respiratory disorder due to normal pulmonary function studies in April 2010 and a normal chest x-ray in May 2010.  He thus opined that the claimed condition was less likely than not related to service.
In a May 2016 addendum opinion, the February 2016 examiner noted the diagnoses of COPD and asthma in the record.  He maintained his negative nexus opinion, however, based on his finding that asbestos exposure in service was not corroborated, and the STRs did not document breathing problems.

In December 2016, a private physician, Dr. G., examined the Veteran and reviewed the claims file.  He also reviewed current medical literature pertinent to COPD and asthma.  He provided an extensive summary of the Veteran's medical history, and opined that it was at least as likely as not that the current COPD was related to his in-service asbestos exposure.  Diagnostic testing revealed positive findings of asbestosis as shown by pleural involvement, which is a hallmark of asbestos exposure.  Further, the Veteran's disorder was marked by a proper latency period (10 to 45 years) from the onset of exposure to the presence of markers of the exposure.  His conclusion was also based on the absence of any other causes, as well as numerous medical studies linking asbestos exposure to COPD.  

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his respiratory disorders.

Evidence against the claim includes the May 2010 VA examination report, and the addendum opinions of February 2016 and May 2016.  However, the May 2010 VA examination report and February 2016 addendum opinion are of low probative value as the opinions were founded on the absence of a current diagnosis. McLain, 21 Vet. App. at 319.  The May 2016 addendum opinion is of low probative value as it is based on the inaccurate factual premise that there was no evidence of respiratory problems in service or in-service asbestos exposure.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).  

By contrast, the August 2015 VA examination report and December 2016 report of Dr. G. are adequate.  The physicians linked the Veteran's current respiratory disorders to service based on the STRs and the previously-acknowledged asbestos exposure.  They based their conclusions on an examination of pertinent facts in the claims file, the Veteran's medical history, medical literature, and diagnostic reports.  

The evidence is at least in equipoise in showing that the Veteran's respiratory disorders were incurred in service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  

      Back Disorder

The Veteran has current posttraumatic residual degenerative joint disease and chronic discopathy of the lumbar spine, sciatica, mechanical back syndrome, documented on VA examination in August 2015, and in September 2010 and November 2015 private medical reports.

On the Veteran's December 1962 entrance examination, no abnormalities of the spine were found, and the Veteran voiced no complaints in this regard on the accompanying Report of Medical History. As discussed by the Board in the February 2015 remand, his STRs do not show complaints, diagnoses, or treatment pertaining to a back disorder.  His separation examination and accompanying Report of Medical History revealed no abnormalities pertinent to the spine.  The Veteran reports, however, that he injured his back in the same incident in which he injured his right foot.  Specifically, he reports that when the heavy metal fell on his right foot, he fell backward and struck his back on a piece of angle iron.

On the matter of nexus, the record contains conflicting opinions.  In September 2010, the Veteran's chiropractor diagnosed posttraumatic residual degenerative joint disease and chronic discopathy of the lumbar spine, and opined that the disorder was more likely than not directly related to the fall in service.

On VA examination in August 2015, the examiner noted the Veteran's reports of the in-service fall and opined that the current disorder was at least as likely as not related to the accident.  He explained that the injury became a chronic strain, which then progressed to sciatica.

In November 2015, a private physician, Dr. M., reviewed the claims file and current medical literature, and interviewed the Veteran.  He stated that he was a board certified orthopedic surgeon and also served as a flight surgeon in the military.  He provided an extensive summary of the Veteran's medical history.  At the conclusion of the report, he opined that the Veteran's current lumbar spine disorder was directly related to the in-service injury, as well as the service-connected right foot disability.  He explained that the Veteran has walked with an unbalance, antalgic gait for decades, as shown by the medical record, which has resulted in current mechanical low back syndrome.  Due to the pain the Veteran experiences when bearing weight on the right foot, he places more weight on the left lower extremity and takes a shorter stride with the right leg.  This abnormal gait alters the normal mechanical forces transmitted through the lower extremities, into the pelvis, and subsequently, into the lumbar spine.  The lumbar spine is more mobile than the thoracic spine, and is also the first segment of the mobile spine to absorb the abnormal forces.  

In a February 2016 addendum opinion, a VA examiner opined that the Veteran's current back disorder was less likely than  not related to service based on a lack of documentation of a back injury in service or in the decades that followed.  The examiner noted that back problems were not documented until December 2008, many years after service.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to secondary service connection for his lumbar spine disorders, as caused by the service-connected right foot disability.  

There is no evidence to the contrary of Dr. M.'s November 2015 report on the matter of secondary service connection.  The February 2016 addendum report does not constitute evidence against the claim as the examiner did not provide any opinion on secondary service connection.  While the record also contains positive opinions on the matter of direct service connection, an award of secondary service connection based on causation is no less favorable than one based on direct service connection.
The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The November 2015 report is adequate for the purposes of adjudication.  The examiner based his conclusion on a review of the entire claims file, diagnostic testing results, and a clinical interview of the Veteran.  He provided a rationale for his conclusions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In sum, the evidence is at least in equipoise in showing that the Veteran has a lumbar spine disorder attributable to his service-connected right foot disability.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  

Claim for Higher Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as described below, further staged ratings are not warranted for the right foot disability

The Board has reviewed all of the evidence in the Veteran's electronic files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  Here, a review of the record reveals that the medical evidence containing findings sufficient for rating the Veteran's right foot disability under the applicable rating criteria is found in the VA examination reports, rather than in the treatment records.

In a June 2010 rating decision, the RO awarded service connection for the right foot disability and assigned a 10 percent rating, effective October 9, 2009 pursuant to 38 C.F.R. § 4.71a, DC 5284.

In February 2015, the Board remanded the claim for further development.

In May 2016, the rating was increased to 30 percent, effective August 10, 2015 pursuant to DC 5284.  

Diagnostic Code 5284 pertains to "other" foot injuries, and provides a 10 percent rating for a moderate injury, a 20 percent rating for a moderately severe injury, and a 30 percent rating for a severe injury.  With actual loss of use of the foot, a 40 percent rating is assigned.

The words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6  (2016). 

Mild is generally defined as "not being or involving what is extreme" or "not severe." Merriam-Webster's Collegiate Dictionary, 787 (11th ed. 2003).  Moderate is generally defined as "tending toward the mean or average amount."  Id. at 798. Severe is generally defined as "of a great degree" or "serious."  Id.  at 1140.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in May 2010, the Veteran described that his foot was fractured in service and he was treated with a walking cast.  He reported worsening of his symptoms since discharge, including swelling, heat, redness, stiffness, a lack of endurance, pain, weakness, and fatigability.  He reported he could stand for 3 to 8 hours with short rest periods, and walk for a quarter of a mile.  He did not use assistive devices.  There was no history of foot-related hospitalization or surgery or neoplasm.  There were no flare-ups.

On examination, there was no evidence of swelling, instability, or weakness.  There was painful motion with flexion across the top of the foot and on palpation of the metatarsals.  There was also evidence of abnormal weightbearing as shown by an unusual shoe-wear pattern.  There was no skin or vascular foot abnormality, malunion or nonunion of the tarsal or metatarsal bones, or muscle atrophy.  X-rays showed mild to moderate degenerative changes and no evidence of a fracture.  There was also plantar calcaneal spurring.  The right foot disability had no effect on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, grooming, or driving, and a mild effect on exercise and sports.

On VA examination in August 2015, the Veteran reported that his right foot was shattered in service when a heavy metal plate fell on it.  He reported residual arthritis and callus formation requiring shoe inserts.  He reported constant pain and a limp.  He reported flare-ups of pain that feels like walking on a nail when the callus increases.

On examination, there was no Morton's neuroma, hammertoe, hallux valgus, hallux rigidus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.  The Veteran's right foot condition compromised weight bearing and required orthotics.  He had not had surgery.  There was pain on examination.  Functional loss included less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  Chronic right foot pain and callus recurrence aggravated the Veteran's symptoms and caused difficulty in weight bearing, ambulation, and stability of gait.  The examiner found that the disability precluded any gainful employment to the extent it affected his ability to bear weight and ambulate.  There was functional loss due to instability.  Assistive devices were not required.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  

The Board finds the VA examination reports are adequate for adjudication.  The VA examiners reviewed the claims file, examined the Veteran, considered his history, and set forth objective findings necessary for adjudication.  

In consideration of the evidence in light of the rating criteria, the Board finds the preponderance of the evidence is against a rating in excess of 10 percent prior to August 10, 2015, and in excess of 30 percent since that date for the service-connected right foot disability.  

Prior to August 10, 2015, the VA examiner found no evidence of swelling, instability, or weakness.  X-rays showed mild to moderate degenerative changes. The right foot disability had no effect on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, grooming, or driving, and a mild effect on exercise and sports.  The Veteran could stand for 3 to 8 hours with short rest periods, and walk for a quarter of a mile.  He did not use assistive devices.  There was no history of foot-related hospitalization or surgery or neoplasm.  There were no flare-ups.  The Board finds this depicts a moderate disability picture, at most.  The Board does not find this evidence suggests a moderately severe disability picture, with severe defined as "of a great degree" or "serious."  

Since August 10, 2015, a higher rating under DC 5284 is warranted only with evidence of loss of use of the foot.  This is not indicated by the August 2015 VA examination report.  While the examiner found that employment was precluded due to the effect of the right foot disability on the Veteran's ability to bear weight and ambulate, the report nonetheless shows that the Veteran was able to walk, albeit with pain and difficulty.  Moreover, he required no assistive devices.  The examiner further found that functioning was not so diminished that amputation with prosthesis would equally serve him.  The Board does not find that this indicates an actual loss of use of the foot.

The Board has considered the application of 38 C.F.R §§ 4.40 and 4.45 and the Court's ruling in DeLuca, supra.  The record consistently demonstrates that the Veteran reported right foot pain, and the Board recognizes that the VA examiners have acknowledged and confirmed that he experienced such symptomology.  However, any additional functional impairment due to pain, including on use, is already contemplated in the evaluations assigned and there was no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation due to the service-connected right foot disability. In sum, functional impairment does not equate to loss of use of the foot.  

The Board has also considered the application of other diagnostic codes in rating the right foot disability, but finds none are applicable.  The record does not indicate weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones.  While the August 2015 VA examination report indicates the Veteran may have flatfoot, DC 5276 would afford him a higher rating only if he had bilateral flatfoot, which he does not.  Moreover, as the evidence is conflicting as to whether he has flatfoot, the Board finds he is appropriately rated under DC 5284.  See Copeland v. McDonald, 27 Vet. App. 333 (2015 (holding that when a condition is specifically listed in the schedule, it may not be rated by analogy.)

The admissible and believable assertions of the Veteran have been considered.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating for the disability requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  The lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.  

The Board has also considered Correia v. McDonald, No. 28 Vet. App. 158 (2016), which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here however, no range of motion testing was performed on either VA examination, and the relevant diagnostic codes do not invoke range of motion measurements.  There is no prejudice in any VA examination report not having conformed to 38 C.F.R. § 4.59 as interpreted in Correia.

The Board has further considered whether an "extraschedular" rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his right foot disability results in any symptoms not contemplated by the rating schedule.  That is, his right foot symptoms are all encompassed under the diagnostic codes pertaining to the feet.  Therefore, no further discussion of an extraschedular rating is required.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of any higher rating or any staged rating, under the applicable rating criteria.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of ratings in excess of 10 percent 30 percent, the doctrine is not for application.  

Should the Veteran's service-connected right foot disability worsen in the future, he is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition of the claims for service connection for an acquired psychiatric disorder, respiratory disorder, and back disorder, all notification and development actions needed to fairly adjudicate these claims have been accomplished.

As for the claim for a higher rating for the service-connected right foot disability, VA has satisfied its duties under the VCAA to notify and assist.  Because service connection for the right foot disability has been granted, and an initial rating and effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed Cir. 2007). 
VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

The Board is further satisfied that the RO has substantially complied with its February 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ invited the Veteran to identify or provide additional pertinent evidence, and provided a VA examination.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  




							

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric disability as secondary to the service-connected right foot disability is granted. 

Service connection for a respiratory disorder is granted.

Service connection for a back disorder as secondary to the service-connected right foot disability is granted.  

An initial disability rating in excess of 10 percent for DJD of the right foot prior to August 10, 2015 is denied.

A disability rating in excess of 30 percent for DJD of the right foot since August 10, 2015 is denied.


REMAND

The Veteran reports he is unemployable due to his service-connected right foot disability and VA examiners have found that the disability would preclude any gainful employment.  See August 2015 VA examination report.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence.  While in a May 2016 rating decision, the RO denied entitlement to a TDIU and the Veteran filed a timely notice of disagreement, remand for a statement of the case is not necessary as the claim for a TDIU is part of the increased rating claim already on appeal pursuant to Rice.  

However, the Veteran does not currently meet the schedular requirement for a TDIU under 4.16(a), and the Board has no power to award a TDIU under 38 C.F.R. § 4.16 (b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Moreover, the Veteran's combined rating percentage will be altered by the RO on implementation of the awards of service connection granted in this decision, and the awards will expand the number of service-connected disability symptoms that impact his ability to secure or follow a substantially gainful occupation.  As such, the Board must defer adjudication of the TDIU claim pending the RO's implementation of the Board's decision above.

Accordingly, this claim is REMANDED for the following action:

After implementing the awards of service connection granted in this decision, readjudicate the claim for a TDIU, considering all evidence.  Should the TDIU claim be granted, the RO must be mindful of the fact that the TDIU claim stems from the increased rating claim on appeal when assigning the effective date of any award.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the benefit sought remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


